Citation Nr: 0715189	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from October 1997 to March 
1998 and in the Army National Guard from August 2002 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

While the veteran takes medication for his hypertension, his 
hypertension is not manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a November 2005 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
types of evidence VA would be responsible for obtaining and 
what type of evidence VA would assist the veteran in 
obtaining.  The veteran was advised that he should submit any 
relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran with the 
development of his claim.  The RO made reasonable efforts to 
obtain the relevant records.  The evidence in this case 
includes medical records from the veteran's National Guard 
service and post-service VA medical records.  It appears that 
the service medical records from the veteran's period of 
active duty from October 1997 to March 1998 are missing.  
When a claimant's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist the veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records). 

In this case, despite numerous efforts, the RO was unable to 
obtain the service medical records from the veteran's initial 
period of active duty from October 1997 to March 1998.  
Service medical records from the veteran's period of National 
Guard service have been obtained.  The veteran has been 
afforded a VA examination.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). VA has satisfied its duties to inform and assist 
the veteran in this case.  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2006).


II.  Analysis of Claim

The veteran contends that a higher rating should be awarded 
for service-connected hypertension. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Under the rating criteria,  hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  A 20 percent rating is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more.  A 40 
percent rating is afforded for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent rating is 
warranted for diastolic pressure predominantly measuring 130 
or more.  According to Note 1, hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominately 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  According to 
Note 2, hypertension due to aortic insufficiency or 
hyperthyroidism is to be evaluated as part of the condition 
causing it, rather than by a separate rating.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2006).

The evidence reviewed in this case includes the veteran's 
statements,  medical records from the veteran's period of 
service from 2002 to 2003, post-service VA outpatient medical 
records and a report of a VA examination.  

A report of the veteran's separation examination, dated in 
June 2003, indicates a history of diagnosis of hypertension 
approximately seven months prior.

The veteran had a VA examination in August 2003.  A report of 
that examination reflects blood pressure readings of 140/76, 
138/74 and 142/78.  The VA physician diagnosed hypertensive 
vascular disease, controlled on medication.

Other evidence in this case includes VA outpatient treatment 
records which show ongoing treatment for hypertension, and a 
VA summary of blood pressure readings for the time period 
between July 2003 and March 2006.  This summary shows that, 
during the time period from July 2003 to March 2006, the 
veteran had one systolic blood pressure reading in excess of 
160 mm, a reading of 165/86 that was recorded in September 
2004.  During this same time period, the veteran did not have 
any diastolic blood pressure readings in excess of 100 mm. 

In April 2006, the veteran underwent a VA examination.  The 
veteran denied chest discomfort, shortness of breath, 
headaches, paresthesias, swelling of the extremities, 
palpitations, dizziness or syncope.  The VA physician 
observed that there was no cough or swelling in the limbs or 
in the face area.  Heart rhythm was regular.  Blood pressure 
readings were 138/80 in the left arm and 142/82 in the right.  
The VA physician diagnosed essential hypertension, well-
controlled on oral medications, and without side effects.

The veteran has submitted several written statements in 
support of his claim for an increased rating.  In his 
substantive appeal, the veteran points out that he has had 
systolic readings in excess of 160.  Additionally, in briefs 
submitted in support of this appeal, the veteran specifically 
cites the blood pressure reading of 165/86, taken in 
September 2004.  The Board has considered this evidence.  
However, in order to establish a compensable (10 percent) 
rating, there must be evidence of systolic blood pressure 
readings predominantly in excess of 160 or diastolic readings 
predominantly in excess of 100.  The medical records and 
examination reports in this case reflect one systolic blood 
pressure reading in excess of 160 and no diastolic blood 
pressure readings in excess of 100.  The Board finds that the 
evidence not show systolic blood pressure readings 
predominantly in excess of 160 mm. or diastolic readings 
predominantly in excess of 100 mm., as required for a 
compensable rating under DC 7101.      

Finally, the Board also finds that referral for 
extraschedular evaluation is not necessary in this case.  In 
exceptional cases, a higher initial evaluation is available 
on an extraschedular basis.  The evidence in this case does 
not reflect that hypertension has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned rating), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  There is also 
no indication that the veteran's hypertension has caused 
marked interference with employment of has necessitated 
frequent periods of hospitalization.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (2006) 
for the assignment of an extraschedular rating.

For the reasons outlined above, the Board concludes that the 
evidence does not support a compensable evaluation for 
hypertension.  The rating schedule is designed to accommodate 
changes in condition. Therefore, the veteran may be awarded a 
higher evaluation in the future should his disability picture 
change.  See 38 C.F.R. 
§ 4.1.  At present, however, the criteria for an initial 
compensable evaluation for hypertension have not been met.  
In reaching this decision, the Board considered the history 
of the disability at issue, as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  The Board also considered the applicability of the 
benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for hypertension, the claim must be 
denied.


ORDER

A compensable evaluation for hypertension is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


